Case 7:20-cv-02135-VB Document 70 Filed 01/06/21 Page 1 of 2

Copies acd

Chambers a yi incent L. Bricectti

ae i STATE
iy OFFICE OF THE
hy

We

$i

      

LETITIA JAMES!
ATTORNEY GE IBRAL

—(-21

Jan vary 5,202]

‘ Honorable Vincent L. Briccetti
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:

Dear Hon. J. Briccetti:

This action is a 42 U.S.C. § 1983

 

  
 

APPLICATION GRANTED:

4, |The deadline for all defendants to file an answer is
iWstayed pending the Court's decision on defendants'
“motion to dismiss. (Doc. #41).

If appropriate, the Court will set deadlines for any
remaining defendants to file an answer to the
complaint in its decision on the motion to dismiss.

Chambers will mail a copy of this Order to plaintiff at
the address listed on the docket.

SO ORDERED:

 

 

Vincent L. Briccetti, U.S.D.J. 1/06/2021

 

Houston v. Capra et al., 7:20-cv-02135 (VB)

action commenced by pro se plaintiff Tyrone

Houston aka Tyrone Black. This Office represents all defendants, Currently before the Court
is defendants’ 12(b)(6) motion (Dkt. No. 41). The docket currently has a set of answer dates

of three parties who have already moved

pursuant to 12(b)(6) and one party is listed as

unserved, though our records reflect service. Defendants request that the answers for these
defendants be stayed until after the 12(b)(6) motion is decided and a single answer date be
set for any defendants who remain after the motion is decided by this Court.

1. Def. Lt. Perkins. The docket states Perkins was “served on 12/2/2020 with an answer
due 2/1/2021.” (Dkt. No. 65) However, we have that this Defendant was previously
served in the summer and we moved on his behalf in the 12(b)(6) motion.

Dinkins was “served on 11/23/2020, answer due
we have that this Defendant was previously served

5/28/2020 and requested representation from this office, and we moved on C.O. Dinkins’

2. Def. Dinkins. The docket states C.O.
12/14/2020,” (Dkt. No. 66). However,
behalf in the 12(b)(6) motion.

3,

Def. C.O. Bailey. The docket states “{a]ttempted Service of Summons and Complaint.

Service was attempted on 11/23/20” and is marked as unexecuted. (Dkt. No. 67).
However, we have that Def. Bailey was served at Sing Sing and requested representation
and we moved on her behalf in the 12(b)(6) motion.

44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 © OFFICE: (914) 422-8755 @ FAx (914) 422-8706 e AG.NY.GOV

 
Case 7:20-cv-02135-VB Document 70 Filed 01/06/21 Page 2 of 2

4, C.O. Simannelia. The docket states “served on 11/22/2020, answer due 12/14/2020.”
(Dkt. No. 68). The correct person is Robert Cimminelli per the Valentin response and
Plaintiff's letter to the Court (Dkts. 48, 50) and we have that he was served and requested
representation after the motion was served. Defendants moved on his behalf in the reply
and Plaintiff responded in a surreply.

Defendants request that the answers for these defendants be stayed until after the 12(b)(6)
motion is decided and a single answer date be set for any defendants who remain after the
motion is decided by this Court.

Respectfully submitted,
LETITIA JAMES
New York State Attorney General

>. Powers

AAG Janice Powers

Via regular mail to: Tyrone Houston - DIN: 1]-A-5009 Fishkill Corr. Facility Box 1245 Beacon, NY 12508-0307
